Citation Nr: 0000820	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-10 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for major 
depressive disorder, currently rated as 50 percent disabling.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to a total disability evaluation based on 
individual unemployability  due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in December 
1997 and July 1998 by the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama, (RO) which, in 
pertinent part, denied the benefits sought on appeal.  
Concerning the veteran's claims of entitlement to a 
disability rating in excess of 50 percent for major 
depressive disorder, and TDIU, a notice of disagreement (NOD) 
was received in February 1998, a statement of the case (SOC) 
was issued in March 1998, and a substantive appeal (SA) was 
received in May 1998.  Regarding the veteran's claim for a 
compensable disability rating for bilateral hearing loss, a 
NOD was received in July 1998, a SOC was issued in September 
1998, and a SA was received November 1998.  The veteran 
appeared and testified before the undersigned member of the 
Board at a June 1999 hearing conducted at the RO.  

The issues of entitlement to a disability rating in excess of 
50 percent for major depressive disorder, and for a total 
rating based on individual unemployability will be addressed 
in the remand portion of this decision.


FINDING OF FACT

The veteran's service-connected hearing loss is productive of 
no more than level II hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
audiological evaluations, the veteran's written statements 
and the June 1999 Travel Board hearing testimony.  The Board 
does not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Pursuant to a December 1991 RO rating decision, the veteran 
was granted service connection for bilateral hearing on the 
basis of a medical evaluation board contained in the service 
medical records, finding that the veteran had moderate 
hearing loss, bilaterally.  The RO assigned a noncompensable 
disability rating based on that examination.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi,    3 Vet. App. 345, 349 (1992).  VA audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical row appropriate 
for the numeric designation for the ear having the better 
hearing and the horizontal column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
Diagnostic Code is 6103.  See 38 C.F.R. §§ 4.85, Diagnostic 
Codes 6100. 


On VA audiological evaluation in April 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
40
40
40
36
LEFT
30
55
60
60
51

Speech recognition scores, by the Maryland CNC wordlist, were 
88 percent in the right ear and 84 percent in the left ear.  
The diagnosis was mild sensorineural hearing loss in the 
right ear, and moderate to moderately severe sensorineural 
hearing loss in the left ear.

The Board has also considered the VA audiograms administered 
to the veteran in October 1997, January 1998, and July 1998.  
However, not only is it not clear that such examinations are 
complete, but the reported results suggest better hearing 
acuity than shown on the March 1998 examination.  
Accordingly, the Board views the March 1998 results as most 
beneficial to the veteran. 

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the results of the veteran's March 1998 VA audiological 
evaluation yields level II hearing loss, bilaterally.  
Entering the category designations for each ear into Table 
VII produces a noncompensable disability evaluation under 
Diagnostic Code 6100.  Accordingly, it is apparent that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
and that a higher disability rating is not warranted.

The Board has carefully reviewed and considered the veteran's 
statements and hearing testimony, and does not doubt the 
veteran's contention that he suffers from bilateral hearing 
loss.  Indeed, the medical evidence shows that the veteran is 
currently diagnosed with bilateral hearing loss.  However, 
the bilateral hearing loss experienced by the veteran simply 
does not meet the standards for a compensable disability 
rating.  

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
bilateral hearing loss has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is not warranted.  The appeal is denied to this 
extent.


REMAND

The Board notes that the veteran claims he receives Social 
Security disability benefits, as reflected by his Board 
hearing testimony and in other documents contained in the 
claims file.  The Board observes that the claims file 
includes a short, unsigned, and undated document entitled 
"Explanation of Determination", that appears to be from the 
Social Security Administration (SSA), stating that the 
veteran is disabled, effective July 9, 1996, based on 
evidence showing the veteran was unable to work because of 
facial paralysis, depression, and anxiety.  However, it does 
not appear that all pertinent SSA administrative and medical 
records have been obtained.  

The Board points out that although SSA administrative 
decisions and regulations are not binding on VA or the Board, 
findings made by the SSA regarding the existence of a total 
and permanent disability and resulting unemployability are 
relevant to determining whether TDIU is applicable under VA 
laws and regulations, and thus must be considered.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Additionally, with regard to the veteran's claim for a 
disability rating in excess of 50 percent for service-
connected major depressive, such SSA records are also 
pertinent as the veteran appears to have indicated that his 
SSA award is based in large part on depression. 

Further, the record includes references to the veteran's 
participation in a VA vocational rehabilitation program.  All 
such records should be associated with the claims file as 
they are relevant to the total rating issue and may be 
relevant to the increased rating for depressive disorder 
issue as well.   

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  Any VA medical records (not already 
in the claims files) documenting 
continuing treatment for any of the 
veteran's service-connected disabilities 
should be obtained and made of record.  
Additionally, the veteran's vocational 
rehabilitation file should be associated 
with the claims files. 

2.  The RO should contact the SSA and 
obtain copies of the veteran's SSA 
records, including all administrative 
decisions and supporting documentation, 
such as medical examinations and 
psychiatric evaluations, that are 
relevant to any SSA adjudication.

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
to evaluate the severity of his service-
connected major depression.  The 
examination should be in compliance with 
the Diagnostic and Statistical Manual of 
Psychiatric Disorders, Fourth Edition, of 
the American Psychiatric Association 
(DSM-IV), including the assignment of a 
Global Assessment of Functioning Score 
(GAF).  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished, 
and all psychiatric findings should be 
reported so as to allow for application 
of pertinent rating criteria. 

4.  After completion of the above, and 
after any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the claims can be granted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case as to any issue for 
which the full benefit sought is not 
granted.  After affording the veteran and 
his representative an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is assist the veteran with his 
claims.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals






